An irregular judgment, that is to say, a judgment rendered contrary to the course and practice of the court, may be set aside at any time, even after the term of the court which rendered it. This was not controverted. And the judgment in this case being rendered by default final upon a former judgment, it was supposed by his Honor to be irregular, because contrary to the provision of C. C. P., (46) sec. 217.
His Honor was, however, mistaken in supposing that that section of The Code governed the practice in that case, because it had been suspended by the subsequent statute, Bat. Rev., ch. 18, suspending The Code. And the judgment was not rendered by the clerk under C. C. P., sec. 217, but by the court in term-time, and was in all respects regular. It was error, therefore, to set it aside.
PER CURIAM.                                                Reversed.
Note — In a case between the same parties at the same term of said court, before Schenck, J., the motion was denied upon the ground state in the opinion, as follows: